Citation Nr: 0600155	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1967 to February 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 received at the RO in August 2003, the veteran 
requested a Board hearing at the RO.  By letters dated in 
August 2003 and October 2004, the RO acknowledged the 
veteran's request and informed him of the date of the 
scheduled hearing.  On that date, however, the veteran failed 
to appear.  Given that there is no indication in the record 
that the veteran requested a postponement of such a hearing, 
the Board deems the veteran's August 2003 hearing request 
withdrawn under 38 C.F.R. § 20.702(d) (2005).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
and his representative if they are required to take further 
action with regard to this claim.


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  Additional action is 
necessary before the Board can decide this matter.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As explained below, VA has not yet 
satisfied its duty to assist the veteran; therefore, to 
proceed in adjudicating this claim would prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The veteran asserts that he developed PTSD secondary to 
multiple stressors experienced while serving on active duty 
in Vietnam, including: (1) being in a unit at Camp Evans, 
when incoming artillery killed and wounded many fellow 
soldiers; (2) picking up the dead and wounded; (3) witnessing 
a Chinook helicopter accident with his friend, Enrique Villa, 
during which the helicopter, which was carrying 65 combat 
soldiers home, collided with an incoming DC-10, killing all 
on board both aircraft; (4) assisting in the clean up of the 
accident by picking up the dead and body parts; (5) knowing a 
fellow soldier who died while performing his duties (had the 
surname "Burns"); (6) witnessing civilians eating dogs to 
keep from starving; and (7) putting identification tags in 
the mouths of dead soldiers.

Medical evidence of record, specifically, a report of VA 
examination conducted in May 2003, reflects that a 
psychiatrist has diagnosed the veteran with PTSD.  This 
evidence also reflects that this psychiatrist linked the 
veteran's PTSD generally to warfare in Vietnam, during which 
the veteran reportedly saw many of his buddies killed.  

The RO attempted to verify that some of the alleged stressors 
occurred, including by requesting the veteran's DD Form 20 
and extracts from his service records showing units of 
assignments, duties and places of duty from the National 
Personnel Records Center (NPRC).  However, NPRC responded 
that it did not have the records and that they either do not 
exist, or that any further effort to search for them at NPRC 
would be futile.  Thereafter, the RO did not contact any 
other sources, including the U.S. Armed Services Center for 
Unit Records Research (USASCRUR), in an effort to verify the 
veteran's alleged stressors.  Such action should be taken on 
remand.

In addition, although the RO twice requested the veteran to 
provide more detailed information regarding his alleged 
stressors, it did not specifically advise him to secure a lay 
statement from Enrique Villa verifying the two stressors he 
witnessed, noted above.  Given that this case is being 
remanded for another purpose, the Board believes that the RO 
should inform the veteran of the importance of doing so.

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
ask him to  provide a more detailed 
written statement regarding the action at 
Camp Evans, the accident involving the 
Chinook helicopter, and the death of 
"Burns," the soldier who was allegedly 
killed while delivering mail.  Such 
statement should include the dates and 
locations of the incidents, the unit to 
which the veteran and involved 
individuals were assigned at the time of 
the incidents, and a description of the 
circumstances of the incidents.  As well, 
AMC should advise the veteran of the 
importance of securing a lay statement 
from his friend, Enrique Villa, verifying 
that he and the veteran witnessed the 
Chinook helicopter accident.  Such lay 
statement also should include the date 
and location of the accident, the unit to 
which Enrique Villa and the veteran were 
assigned at the time of the accident and 
a description of the circumstances of the 
accident.  AMC should notify the veteran 
that any failure to cooperate in 
providing the requested information might 
have an adverse effect on his claim.

2.  After the foregoing action is 
completed, AMC should pursue all 
reasonable avenues of development in an 
attempt to verify the veteran's alleged 
stressors, particularly, the action at 
Camp Evans, the helicopter accident, and 
the death of fellow soldier "Burns," 
including by contacting USASCRUR and all 
other appropriate authorities and 
requesting those authorities to send to 
VA all documentation that might be 
pertinent, including unit histories, 
operation and situation reports, and 
daily journals.  

3.  If AMC receives information 
confirming the occurrence of an alleged 
in-service, it should prepare a report to 
this effect, which details the nature of 
the specific stressor or stressors 
established by the record.  If AMC 
determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

4.  If AMC finds that at least one of the 
alleged stressors actually occurred, it 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of 
determining the etiology of the veteran's 
PTSD.  AMC should forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of any PTSD shown to exist;  

d) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, the RO should then 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


